Carley, Judge.
Appellant was tried before a jury on an accusation charging him with abandonment of a child, a violation of OCGA § 19-10-1. The jury found that appellant was the father of the child and that he was guilty of abandonment. He appeals from the judgment of conviction and sentence entered on the jury’s verdict.
The trial court granted the State’s motion in limine, limiting inquiry into the topic of the past sexual activities of the child’s mother to such conduct as had occurred within the one-year period of time prior to the birth of the child. On appeal, the granting of the State’s motion in limine is the sole enumeration of error. The contention is that the trial court’s ruling erroneously restricted appellant’s right to a thorough and sifting cross-examination of the child’s mother. “Under the circumstances disclosed in the present case we think the trial court properly excluded any probe into the sexual relations of the mother, if any, with any other man at a time completely remote to the time of conception of the child born on [May 5, 1986]. Conduct of this nature was not admissible on the issue of paternity or for the purposes of impeachment.” Travis v. State, 122 Ga. App. 800, 801 (2) (178 SE2d 741) (1970). There was no error.

Judgment affirmed.


Banke, P. J., and Benham, J., concur.